Mathews, J.

delivered the opinion of the court.
' This is a possessory action, brought to recover certain slaves alleged to beheld by the ’ defendants without right.' The’ plaintiff obtained a verdict and judgment in his favor, in the court below, from which the defendants appealed.
The evidence of the case shows, that the slaves in question, had been sold and delivered to one Peter B. Martin, by a vente (i réméré to secure the payment of a debt due to him by the vendors; and that this debt was paid by the plaintiff, on being placed in relation to said slaves, in the same situation in which the creditor and original purchaser held them, by a regular transfer of all the rights of said purchaser.
On these facts we are of opinion that the plaintiff has a ight to recover possession of the slaves by him claimed, and to hold them according to the conditions of the vente h réméré, made to P. B. Martin, as contained in the counter letter [which was produced in evidence.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed,.with costs.